 NOT FOR PUBLICATION
                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY


        CHAMBERS OF                                                MARTIN LUTHER KING COURTHOUSE
   SUSAN D. WIGENTON                                                       50 WALNUT ST.
  UNITED STATES DISTRICT JUDGE                                           NEWARK, NJ 07101
                                                                             973-645-5903

                                         January 16, 2020

Paul A. Clark, Esq.
10 Huron Avenue, Suite 1N
Jersey City, NJ 07306
Counsel for Plaintiffs

Robert J. McGuire, Esq.
New Jersey Attorney General
25 Market Street
P.O. Box 116
Trenton, NJ 08625
Counsel for State Defendants

Brandon D. Minde, Esq.
Michael J. Keating, Esq.
Dughi, Hewit, Domalewski, P.C.
340 North Avenue
Cranford, NJ 07016
Counsel for Defendant Richard Federici

Roshan Deven Shah, Esq.
Brent Merrill Davis, Esq.
Scarinci & Hollenbeck, LLC
1100 Valley Brook Avenue
P.O. Box 790
Lyndhurst, NJ 07071
Counsel for Soaring Heights Charter School

             LETTER OPINION FILED WITH THE CLERK OF THE COURT

       Re:     Family Civil Liberties Union, et al. v. State of New Jersey, et al.
               Civil Action No. 18-2597 (SDW) (LDW)
Counsel:

       Before this Court is Defendant Richard Federici’s (“Defendant” or “Dr. Federici”) Motion
to Dismiss Plaintiff Elvin Serrano’s (“Serrano” or “Plaintiff”) 1 Third Amended Complaint
(“Complaint”) 2 pursuant to Federal Rule of Civil Procedure (“Rule”) 12(b)(6). This Court having
considered the parties’ submissions, having reached its decision without oral argument pursuant
to Rule 78, and for the reasons discussed below, grants Defendant’s motion.

DISCUSSION
                                                          A.
        An adequate complaint must be “a short and plain statement of the claim showing that the
pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). This Rule “requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will not do. Factual
allegations must be enough to raise a right to relief above the speculative level[.]” Bell Atlantic
Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations omitted); see also Phillips v.
County of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008) (stating that Rule 8 “requires a ‘showing,’
rather than a blanket assertion, of an entitlement to relief”).
        In considering a Motion to Dismiss under Rule 12(b)(6), the Court must “accept all factual
allegations as true, construe the complaint in the light most favorable to the plaintiff, and determine
whether, under any reasonable reading of the complaint, the plaintiff may be entitled to relief.”
Phillips, 515 F.3d at 231 (external citation omitted). However, “the tenet that a court must accept
as true all of the allegations contained in a complaint is inapplicable to legal conclusions.
Threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,
do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
                                                          B.
        At all relevant times, Plaintiff was involved in a custody dispute in New Jersey Superior
Court, Chancery Division - Family Part (“Family Court”). (D.E. 45 ¶¶ 282-303.) On May 23,
2017, as part of those proceedings, the Family Court appointed Dr. Federici to provide
psychological counseling to Serrano’s daughter. (Id. ¶¶ 286-87.) On August 28, 2017, after
counseling Serrano’s daughter for approximately three months, Dr. Federici submitted a letter to
the Family Court “offering advice for the situation with Serrano’s daughter.” (Id. ¶ 289.) The
following day, Serrano came to Dr. Federici’s office to discuss that letter. (Id. ¶¶ 290-96.) Dr.
Federici subsequently submitted a second letter to the Family Court stating that Serrano had
threatened him during that discussion. (Id. ¶¶ 298-303.) Count Four of the Complaint alleges that
Dr. Federici’s letter to the Family Court was defamatory because it “falsely accused Serrano” of

1
  Although there are four named plaintiffs in this matter - Serrano, Family Civil Liberties Union, Surender Malhan,
and Zia Shaikh - only Serrano has brought a claim against Defendant.
2
  This Court notes that Plaintiff’s Complaint fails to comply with the requirements of Federal Rule of Civil
Procedure 8(a)(2) which provides that a complaint be “a short and plain statement of the claim showing that the
pleader is entitled to relief,” or Rule 8(d)(1)’s requirement that “[e]ach allegation must be simple, concise, and
direct.” Fed. R. Civ. P. 8(a), (d). Rather, the Complaint contains 586 paragraphs, spans 121 pages, and extensively
cites, inter alia, hearing transcripts, court orders, case law, professional evaluations, and recordings allegedly made
by Serrano. This is well outside the parameters of the federal pleading rules.


                                                           2
assaultive and menacing behavior. (Id. ¶¶ 552-57.) Dr. Federici now moves to dismiss the sole
claim against him. (D.E. 59.) 3
         Under New Jersey state law, participants in judicial proceedings are immunized from civil
liability for “any statements made in the course of the proceeding.” Devlin v. Gorski, No. A-0281-
17T1, 2018 WL 5316074, at *2 (N.J. Super. Ct. App. Div. Oct. 29, 2018); see also Loigman v.
Twp. Comm., 889 A.2d 426, 433-34 (N.J. 1995). This litigation privilege applies to “any
communication (1) made in judicial or quasi-judicial proceedings; (2) by litigants or other
participants authorized by law; (3) to achieve the objects of the litigation; and (4) that have some
connection or logical relation to the action.” Hawkins v. Harris, 661 A.2d 284, 289 (N.J. 1995).
The privilege exists to “ensure that participants in the judicial process act without fear of the threat
of ruinous civil litigation when performing their respective functions.” Loigman, 185 N.J. at 581.
        Court-appointed psychologists like Dr. Federici are precisely the type of participant
protected by the litigation privilege. See, e.g. P.T. v. Richard Hall Cmty. Mental Health Care Ctr.,
837 A.2d 436, 449 (N.J. Super. Ct. Law Div. 2002) (granting summary judgment to court-
appointed psychologist in divorce/custody proceeding, finding her absolutely immune from suit
for any statements made to or communications with judges in the course of her appointment);
Delbridge v. Office of the Public Defender, 569 A.2d 854, 860-61 (N.J. Super. Ct. Law Div. 1989).
Here, Dr. Federici was appointed by the Family Court to provide therapy to Serrano’s daughter as
part of a custody dispute. That dispute is a judicial proceeding. Dr. Federici’s letters were written
to inform the Family Court about issues involved in that proceeding, including his
recommendations arising from his treatment of Serrano’s minor child and Dr. Federici’s
interaction with Serrano at his office. Therefore, Dr. Federici cannot be held civilly liable for the
statements made in that letter, and his motion to dismiss will be granted.
CONCLUSION

      Defendant’s Motion to Dismiss Count Four of the Complaint (D.E. 59) is GRANTED
and Defendant Richard J. Federici shall be terminated as a party. An appropriate order follows.
                                                               ___/s/ Susan D. Wigenton_____
                                                               SUSAN D. WIGENTON, U.S.D.J.

Orig: Clerk
cc:   Parties
      Leda D. Wettre, U.S.M.J.




3
  This Court finds no support for the argument that Count One of the Complaint, which alleges that all four
Plaintiffs’ constitutional due process rights were violated because they were not provided with timely or adequate
notice or hearings in custody disputes, also raises a Section 1983 claim against Dr. Federici. (D.E. 45 ¶ 476.) Even
if this Court were to accept that Count One did assert such a claim, this Court would dismiss it pursuant to Rule
12(b)(6) because the Complaint contains not a single fact that could support a finding that Dr. Federici has any
control over how or when Family Court hearings are conducted.


                                                         3
